          Case 3:20-cv-02731-VC Document 850 Filed 11/25/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,              Case No. 20-cv-02731-VC
                Plaintiffs,
                                                   BAIL ORDER NO. 53
         v.
                                                   Re: Dkt. Nos. 800, 813
 DAVID JENNINGS, et al.,
                Defendants.

       The bail application from Hrand Mirzaians is granted. Bail is subject to the standard

conditions of release as stated at Dkt. 543.

       The bail application from Maynor Oxlaj-Siguantay is denied.

       IT IS SO ORDERED.

Dated: November 25, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
